PER CURIAM.
Appellant Teodomiro Gomez-Rodriqueq entered a plea of nolo contendere to the offense of purchase of cocaine a violation of § 893.13(l)(a)l, Florida Statutes (1991). He was adjudicated guilty and placed on probation for four years with special conditions. We affirm, the conviction, the sentence and the conditions of probation except one: we strike condition 21. Condition 21 requires that appellant consume no alcoholic beverages. There is no evidence in the record on appeal that the offense was alcohol related. The condition is, therefore, invalid. See Biller v. State, 618 So.2d 734 (Fla.1993).
AFFIRMED as modified.
W. SHARP, DIAMANTIS and THOMPSON, JJ., concur.